ON PETITION FOR REHEARING
Appellants in their petition for rehearing have pointed out that this court in its original opinion, in referring to two separate and different sets of entries which were made in records kept by the partnership, stated that the amounts were correctly entered in the other book, the ledger. This was erroneous.
In the evidence in this cause the records of the partnership were variously referred to as the cash journal, ledger, and day book. The records referred to in witnesses' testimony as cash journal and ledger showed amounts of one hundred dollars less than the entries shown in the record referred to as the day book.
Error in the designation of the records could not change the result reached in this case, and similarly, a designation and description of Exhibit No. 15 as set forth in the original 6.  opinion does not affect the result reached nor the reasoning of this court in the original opinion.
Petition for rehearing denied.
NOTE. — Petition for rehearing reported in 89 N.E.2d 455. *Page 680